United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 12-1320
                          ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Denny R. Hardin

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                             Submitted: October 4, 2012
                              Filed: October 12, 2012
                                   [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

      After a bench trial, Denny Hardin was convicted of multiple counts of
producing fictitious financial obligations, mail fraud affecting financial institutions,
and mail fraud, see 18 U.S.C. §§ 514, 1341, and 2. The District Court1 calculated a
Guidelines imprisonment range of 324 to 405 months, but the court varied downward
and imposed concurrent sentences of 120 months in prison and 3 years of supervised
release on each count. On appeal, Hardin’s counsel has filed a brief under Anders v.
California, 386 U.S. 738 (1967), and Hardin has filed a pro se brief. For the reasons
that follow, we affirm.

        We first conclude that the evidence, viewed in the light most favorable to the
government, was sufficient. See United States v. White, 506 F.3d 635, 641 (8th Cir.
2007) (stating standard of review); United States v. Spears, 454 F.3d 830, 832 (8th
Cir. 2006) (noting that credibility issues must be resolved in favor of the verdict).
Witness testimony and documentary evidence established that (1) Hardin produced
fictitious financial instruments that he called “bonded promissory notes” and (2)
Hardin claimed that these notes had monetary value to discharge debt and were
authorized by the United States Department of Treasury. Hardin typically sold the
bogus notes for a fee and then mailed them to financial institutions on behalf of the
purchaser with the stated purpose of extinguishing that purchaser’s debt, including
mortgage debt. Hardin continued this course of action even after he was advised
about the illegality of his conduct. See 18 U.S.C. § 514(a) (producing fictitious
obligations with intent to defraud), § 1341 (using mail in a scheme to defraud).

       At sentencing, after additional evidence was introduced to show that Hardin
sold the fictitious instruments to over 50 customers and attempted to extinguish over
$100 million worth of debt, the District Court varied well below the calculated
Guidelines range and imposed a 120-month prison term. Upon careful review, we
conclude that the District Court committed no procedural error and that Hardin’s
sentence is not unreasonable. See United States v. Feemster, 572 F.3d 455, 461 (8th


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                         -2-
Cir. 2009) (en banc) (holding that in reviewing sentences, appellate court applies
deferential abuse-of-discretion standard, first ensuring that district court committed
no significant procedural error and then considering the substantive reasonableness
of the sentence taking into account the totality of the circumstances).

       We reject as meritless all of Hardin’s remaining arguments, many of which
directly or indirectly involve challenges to the District Court’s jurisdiction. Cf. United
States v. Schneider, 910 F.2d 1569, 1570 (7th Cir. 1990) (describing defendant’s
proposed “sovereign citizen” defense as having “no conceivable validity in American
law”); United States v. Hart, 701 F.2d 749, 750 (8th Cir. 1983) (per curiam)
(characterizing as frivolous an appeal in tax case challenging government’s
jurisdiction over “sovereign citizen”).

       Finally, having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80
(1988), we find no nonfrivolous issues. Accordingly, we affirm the judgment, and we
grant counsel leave to withdraw.
                       ______________________________




                                           -3-